Citation Nr: 0028822	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for loss of sex drive.

4.  Entitlement to service connection for sleep disturbance.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1996 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims of 
service connection for post-traumatic stress disorder (PTSD), 
dysthymia, residuals of a dog bite of the left upper 
extremity, hypertension, abscess of the right arm, hair loss, 
loss of sex drive, intolerance to cold, fatigue, migraine 
headaches, hearing loss, and sleep disturbance.  This appeal 
has been before the Board on two earlier occasions, in 
September 1997 and in October 1999.  In September 1997, the 
Board remanded the case to the RO for further development.  
In October 1999, the Board granted service connection for 
PTSD, dysthymia secondary to PTSD, and residuals of a dog 
bite of the left upper extremity, and denied claims of 
service connection for fatigue, hair loss, intolerance to 
cold, hearing loss, and residuals of an abscess of the right 
arm.  The remaining issues were remanded for further 
development.


FINDINGS OF FACT

1.  The veteran has migraine headaches and hypertension that 
are likely caused by his service-connected PTSD.

2.  Service-connected PTSD causes loss of sex drive and sleep 
disturbance.



CONCLUSION OF LAW

Service connection is granted for migraine headaches, 
hypertension, loss of sex drive, and sleep disturbance.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
migraine headaches, hypertension, loss of sex drive, and 
sleep disturbance are caused by his service-connected PTSD.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (1999).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for migraine 
headaches, hypertension, loss of sex drive, and 

sleep disturbance is warranted.  VA and private treatment 
records, dated from July 1991 to February 2000, including VA 
examinations conducted in February 1991, December 1995, and 
January 2000, were received by the RO.  Additionally, the RO 
received written statements from the veteran, his wife, and 
his parents.

As to the claim of secondary service connection for migraine 
headaches and hypertension, February 1991 and January 2000 
(brain and spinal cord) VA examiners diagnosed the veteran 
with tension headaches following the veteran's report that he 
experienced headaches.  Moreover, J. Thomas Bowman, M.D., 
filed with the RO letters dated in June 1996, January 1998, 
and October 1999.  Dr. Bowman reported that he had treated 
the veteran for ten years and opined that the veteran had 
both migraine headaches and hypertension.  As to the claim of 
secondary service connection for hypertension, older VA 
treatment records, dated in January 1995, April 1995, and 
January 1999, as well as the January 2000 VA hypertension 
examination, do not show that the veteran had hypertension.  
Subsequently, however, VA treatment records, dated 
January 25, 1999, and in February 2000, included the 
diagnosis of hypertension.  In addition, the veteran reported 
that he was first diagnosed with hypertension in 
approximately 1988 or 1989.  He has also reported that he was 
taking an antihypertensive medication (hydrochlorothiazide), 
25 milligrams, to control his blood pressure.  Furthermore, 
Dr. Bowman, opined that the veteran's PTSD had caused or 
contributed to migraine headaches and hypertension.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that the Board may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  While the January 2000 VA 
examiner did not find that the veteran had hypertension, he 
nonetheless conceded that some veterans had hypertension due 
to stress, such as PTSD.  Accordingly, the Board finds that 
the medical evidence strongly suggests that the veteran 
currently has hypertension and migraine headaches due to 
service-connected PTSD.  The 

Board gives significant weight to Dr. Bowman's opinion 
regarding both the diagnoses rendered and the relationship to 
service-connected disability, especially because he has 
followed the veteran for several years.  Given that the 
veteran is taking an antihypertensive medication, and that 
Dr. Bowman has diagnosed both hypertension and migraine 
headaches as secondary to PTSD, and because persuasive 
evidence of greater evidentiary weight has not been presented 
to contradict Dr. Bowman's opinion, the Board finds that the 
evidence is in relative equipoise both as to the diagnoses 
and the question of whether these problems are related to 
service-connected PTSD.  Under such circumstances, and 
granting the veteran the benefit of the doubt in this matter, 
the Board concludes that the evidence supports a grant of 
service connection for migraine headaches and hypertension.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 
(1999).

As to the claims of service connection for sleep disturbance 
and loss of sex drive, PTSD group therapy records show that 
the veteran has reported having experienced difficulty 
sleeping.  See VA treatment records dated in March to May 
1995 and November 1999 to December 1999.  In addition, the 
Board notes that VA's rating criteria specifically include 
"chronic sleep impairment" as a symptom of PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The January 
2000 VA genitourinary examiner, after reporting that physical 
examination of the veteran was normal, opined that it would 
be reasonable to assume that the veteran's PTSD did indeed 
have something to do with his having a diminished libido.  
Additionally, Dr. Bowman, in June 1996, January 1998, and 
October 1999 letters, reported that the veteran had a sleep 
disorder and loss of sex drive which were related to his 
PTSD.  

In summary, the evidence tends to show that sleep impairment 
and loss of sex drive are problems attributable to PTSD.  
Under such circumstances, and granting the veteran the 
benefit of any doubt in this matter, the Board concludes that 
service connection for loss of sex drive and sleep 
disturbance is warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999); Colvin, supra.



ORDER

Service connection for migraine headaches, hypertension, loss 
of sex drive, and sleep disturbance is granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

